Title: To James Madison from Albert Gallatin, 23 March 1802 (Abstract)
From: Gallatin, Albert
To: Madison, James


23 March 1802, Treasury Department. “Enclos’d I have the Honor to transmit for your Information, the duplicate of a Letter from Messrs. Bird, Savage & Bird, Bankers of the United States, at London, dated January 13th. 1802—as also duplicates of the Accounts therein referr’d to.”
 

   
   RC (DLC: Gallatin Papers). 1 p.; in a clerk’s hand, signed by Gallatin. Enclosures not found, but for a letter to JM from Bird, Savage, and Bird of 13 Jan. 1802, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:392–93.


